Citation Nr: 0633180	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to June 
1949.  The veteran passed away on August [remanded], 1997.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which notified the appellant that her death pension 
was being terminated due to excessive income.  The appellant 
timely appealed this determination to the Board.  


FINDINGS OF FACT

The appellant's countable income for 2004 exceeds the maximum 
annual income for improved death pension benefits for a 
surviving spouse without child.


CONCLUSION OF LAW

The veteran's annualized income is excessive for the receipt 
of improved pension benefits. 38 U.S.C.A. §§ 1503, 1541 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.660 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim. 

The Board has considered whether further development of this 
claim is warranted under the VCAA. The Board observes, 
however, that where the law, and not the evidence, is 
dispositive in a claim, the VCAA is not applicable. See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 
Vet. App. 227 (2000); Sabonis, 6 Vet. App. 426.

II. Death Pension

Improved pension is a monthly benefit payable by the VA to a 
surviving spouse and children of the veteran. Specifically, 
the law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income. 38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions. See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12- 
month annualization period, to the extent they were paid. 38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. § 
3.21.  Effective October 4, 2004, the maximum allowable rate 
for a surviving spouse with no children was $6,634.  See M21-
1, part I, Appendix B, (change 49) (October 4, 2004).

In this case, the RO granted the appellant death pension 
benefits in December 2000.  In June 2004, the RO notified 
that appellant that her pension award was being terminated 
due to a survivor's benefit annuity that she began receiving, 
in the amount of $937 per month, in April 2004.  In January 
2005, the appellant notified VA that her annuity had 
increased to $962 per month, or $11,544 per year.  She also 
submitted medical expenses totaling $24 in connection with 
the claim.  

Based on the foregoing, the appellant's countable income in 
2004 clearly exceeded the income limits established by law 
for eligibility of improved death pension benefits.  And her 
income exclusion for unreimbursed medical expenses falls 
short of reducing her countable income to the income limit of 
$6,634. The Board must therefore find that the appellant's 
countable income exceeds the maximum annual income for 
improved death pension benefits for a surviving spouse 
without child, and that the claim must be denied.

ORDER

Entitlement to death pension is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


